UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ADECCO USA, INC. and ADO STAFFING, INC.,

                                   Plaintiffs,
       vs.                                                     6:20-CV-744
                                                               (MAD/TWD)
STAFFWORKS, INC., ANITA VITULLO,
KAREN WALSER, VICKI RODABAUGH,
DEBROAH ROHDE, MAURICA GLORIA,
BRIANNA FLINT, TAYLER FRAVEL,
KAREN STANDFORD, and SHELLY KRANZ,

                              Defendants.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

GORDON & REES LLP -                                  JOHN TYLER MILLS, ESQ.
NEW YORK OFFICE
1 Battery Park Plaza, 28th Floor
New York, New York 10004
Attorneys for Plaintiffs

GORDON REES SCULLY                                   TYLER TARNEY, ESQ.
MANSUKHANI LLP
41 South High Street
Suite 2495
Columbus, Ohio 43215
Attorneys for Plaintiffs

PHILLIPS LYTLE LLP -                                 PRESTON L. ZARLOCK, ESQ.
BUFFALO OFFICE                                       JOSHUA S. GLASGOW, ESQ.
125 Main Street
Buffalo, New York 12203
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                   I. INTRODUCTION




                                                 1
       Plaintiffs commenced this action alleging various violations of state and federal laws

against Defendants Staffworks, Inc. and Anita Vitullo, and Defendants Karen Walser, Vicki

Rodabaugh, Deborah Rohde, Maurica Gloria, Brianna Flint, Tayler Fravel, and Karen Standford

(the "Former Employees"). See Dkt. No. 1 at 1. The complaint alleges breach of contract,

tortious interference with contract, tortious interference with business relationships/prospective

economic advantage, actual and threatened trade secret misappropriation under federal and state

law, conversion, and trademark infringement and unfair competition under the Lanham Act. See

id. at ¶¶ 1, 111-161. On July 2, 2020, Plaintiffs filed a motion for a temporary restraining order or

preliminary injunction. See Dkt. No. 13. The Court denied Plaintiffs' motion for a temporary

restraining order and scheduled an evidentiary hearing. See Dkt. No. 14. Following a three-day

evidentiary hearing, the Court granted Plaintiffs' motion for a preliminary injunction in part. See

Dkt. No. 71. Plaintiffs then filed a motion for contempt and sanctions, arguing that Defendants

Gloria and Flint violated the Court's September 15, 2020 Order (the "Order"). Following a

hearing, the Court denied Plaintiffs' motion for contempt and sanctions. See Dkt. No. 96. On

November 10, 2020, Plaintiffs filed an amended complaint which, among other things, added

Shelly Kranz, a former Adecco employee, as a defendant to this action. See Dkt. No. 97.

Plaintiffs then filed a motion for reconsideration of the Court's Order on its motion for a

preliminary injunction. See Dkt. No. 76. The Court granted that motion in part and ordered that

Defendant Walser must abide by the terms of her non-disclosure agreement during the pendency

of this case. See Dkt. No. 105. Defendants then filed a motion for reconsideration of the Court's

Order on Plaintiffs' motion for reconsideration. See Dkt. No. 108. The Court granted that motion

to the extent that it clarified the obligations with which Defendant Walser must comply during the

pendency of this litigation. See Dkt. No. 118.



                                                  2
        Presently before the Court is Plaintiffs' motion to consolidate this action with Staffworks,

Inc. et al v. Adecco USA, Inc., No. 6:20-CV-747. See Dkt. No. 107. Defendants have opposed

the motion and cross-moved to dismiss the complaint in its entirety. See Dkt. No. 115. For the

following reasons, Plaintiffs' motion to consolidate is granted and Defendants' cross-motion to

dismiss is denied.

                                        II. BACKGROUND1

A.      Employment History and Post-Adecco Activities of the Former Employees

        The Former Employees were hired by Plaintiffs at various times, beginning as early as

1996 and as recently as 2019. See Dkt. No. 97 at ¶¶ 27-36. Prior to beginning their employment

at Adecco, each of the Former Employees signed an employment agreement which contained

non-compete, non-solicitation, non-disclosure, and return-of-property agreements, in addition to

other post-employment obligations. See id. at ¶¶ 37-51. On May 12, 2020, Defendants Walser

and Rodabaugh were informed that their positions at Adecco were being eliminated as the result

of a corporate reorganization and that they were being terminated. See id. at ¶ 61. While

Defendant Walser was cleaning out her office on May 13, 2020, she drilled a hole into two filing

cabinets in her office. See id. at ¶ 65. Plaintiffs allege that Defendant Walser removed personnel

files and other confidential information. See id.

        Although informed of their termination in May, Defendants Walser's and Rodabaugh's last

day was June 1, 2020. See id. at ¶ 62. After Defendant Walser was notified of her termination,

but before her last day, she forwarded an email with multiple documents containing Adecco client

and business information to herself and her husband. See id. at ¶¶ 70-71, 77. Prior to their last

day at Adecco, Defendants Rodabaugh and Walser executed severance agreements with Adecco.


1
 The Court must accept these allegations as true at the motion to dismiss stage. See ATSI Commc'ns, Inc.
v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (citation omitted).

                                                    3
See id. at ¶ 80. Shortly after Defendant Walser executed her severance agreement, she revoked

the agreement. See id.

       Although Defendant Walser was still employed by Adecco on June 1, 2020, she began

working for Staffworks the same day. See id. at ¶¶ 73-74. Within a week of hiring Defendant

Walser, Staffworks also hired Defendants Rodabaugh and Standford. See id. at ¶ 82. On June 9,

2020, Defendants Gloria and Flint resigned effective immediately and soon thereafter began

working for Staffworks. See id. at ¶¶ 87-88. Defendant Rohde resigned effective immediately on

June 12, 2020, and began working for Staffworks on June 15, 2020. See id at ¶ 99. Defendant

Fravel was interviewed by Staffworks on June 17, 2020, and received an offer of employment on

June 19, 2020. See id. at ¶ 122. However, Defendant Fravel did not resign from Adecco until

June 24, 2020, when her maternity leave expired. See id. at ¶¶ 122-23. On August 5, 2020,

Defendant Kranz resigned from her employment with Adecco and began working for Staffworks

soon thereafter. See id. at ¶¶ 134, 137.

       Plaintiffs allege that there were a variety of communications between the Former

Employees and Adecco's clients and employees. These communications serve as the basis for a

number of Plaintiffs' causes of action.

B.     The Adecco Corning Facebook Page

       Plaintiffs assert that in January 2014, it created a Facebook page which they used to

communicate with and solicit both existing and potential clients in interstate commerce, including

clients in New York and Pennsylvania. See Dkt. No. 97 at ¶ 94. Plaintiffs' Facebook page

displayed Adecco's trademark name in connection with the sale and advertising of goods and

services. See id. On June 12, 2020, Plaintiffs discovered that Defendant Gloria "hijacked" the




                                                4
Adecco Corning Facebook page by changing the administrator access rights and the name of the

Facebook page to "Fingerlakes Staffing." See id. at ¶ 95.

       Despite changing the cover photo and name, the "About" section continued to identify the

page as belonging to a staffing agency located in "Corning, New York 14830." See id. at ¶ 96.

Additionally, none of the previous content had been altered or removed. See id. Thus, the

substantive text of posts still included Adecco's name. See id. Plaintiffs assert that the use of

Adecco's name in the substantive post and "Fingerlakes Staffing" as the name of the page created

confusion as to the source of the information. See id. at ¶ 97.

       On June 12, 2020, Plaintiffs asked Facebook to shut down the Facebook page. See id. at ¶

105. Facebook temporarily shut down the account one week later. See id. However, the account

was reactivated on June 15, 2020 and still included old posts containing Plaintiffs' trademark. See

id. During the period in which the page was active, Plaintiff claims that Adecco associates

expressed confusion as to whether Plaintiff was affiliated with Defendant Staffworks. See id. at ¶

106.

       Plaintiffs informed Defendants Gloria and Flint during the week of June 19, 2020, that

Plaintiffs considered this conduct to be trademark infringement. See id. at ¶ 107. On June 19,

2020, Defendants changed Plaintiffs' Facebook account to "Staffworks Upstate NY & Northern

PA." See id. at ¶ 113. Defendants continued to operate the Facebook page until June 22, 2020,

when Defendants shut down the site. See id.

                                         III. DISCUSSION

A.     Motion to Dismiss

       A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.



                                                  5
Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc., 493 F.3d at 98 (citation

omitted). This presumption of truth, however, does not extend to legal conclusions. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Although a court's review of a motion to

dismiss is generally limited to the facts presented in the pleading, the court may consider

documents that are "integral" to that pleading, even if they are neither physically attached to, nor

incorporated by reference into, the pleading. See Mangiafico v. Blumenthal, 471 F.3d 391, 398

(2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 152-53 (2d Cir. 2002)).

        To survive a motion to dismiss, a party need only plead "a short and plain statement of the

claim," see Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief[,]'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).

Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," see id. at 555 (citation omitted), and present claims that are

"plausible on [their] face," id. at 570. "The plausibility standard is not akin to a 'probability

requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully."

Iqbal, 556 U.S. at 678 (citation omitted). "Where a complaint pleads facts that are 'merely

consistent with' a defendant's liability, it 'stops short of the line between possibility and

plausibility of "entitlement to relief."'" Id. (quoting [Twombly, 550 U.S.] at 557, 127 S. Ct. 1955).

Ultimately, "when the allegations in a complaint, however true, could not raise a claim of

entitlement to relief," Twombly, 550 U.S. at 558, or where a plaintiff has "not nudged [its] claims

across the line from conceivable to plausible, the[ ] complaint must be dismissed[,]" id. at 570.

        1. Breach of Contract



                                                    6
       Here, Plaintiffs allege breach of numerous agreements by the Former Employees. See

Dkt. No. 97. Specifically, Plaintiffs allege violations of the following provisions of the applicable

Employment Agreements ("Agreements"): non-compete; non-solicitation; confidentiality/non-

disclosure; return of property; duty of loyalty; and obligations regarding misuse of computers,

email systems, and company property. See id. at ¶¶ 44-45, 47, 49, 51, 164.

       Under New York law, a party asserting a breach of contract claim must allege the

following elements: (i) the existence of a contract; (ii) adequate performance of the contract by

the plaintiff; (iii) breach by the other party; and (iv) damages suffered as a result of the breach.

See Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir. 1996) (citation omitted); see also Wolff v.

Rare Medium, Inc., 171 F. Supp. 2d 354, 357-58 (S.D.N.Y. 2001) (citation omitted). "In pleading

these elements, a plaintiff must identify what provisions of the contract were breached as a result

of the acts at issue." Wolff, 171 F. Supp. 2d at 358 (citation omitted).

       Initially, the Court notes that although Defendants seek dismissal of Plaintiffs' complaint

in its entirety, Defendants provide no arguments as to why Plaintiffs' breach of contract claim as

to every provision should be dismissed. Defendants advance three arguments with respect to the

breach of contract claim. First, Defendants argue that the non-compete, non-solicitation, and non-

disclosure provisions are unenforceable against Defendants Walser and Rodabaugh because their

employment was terminated by Adecco. See Dkt. No. 115 at 13-15. Second, Defendants

generally assert that the Agreements are overbroad, but only discuss the non-compete and non-

solicitation provisions. See id. at 15-21. Third, Defendants argue that Plaintiffs' overreaching

precludes partial enforcement of the restrictive covenants. See id. at 21.

       Defendants fail to make any arguments regarding the following: the return of property and

duty of loyalty provisions as to all Defendants; the non-disclosure agreements as applied to



                                                   7
Defendants Rohde, Gloria, Flint, Fravel, Standford, and Kranz; and the Handbook policies as

applied to Defendants Walser, Standford, Rodabaugh, and Rohde. Accordingly, Plaintiffs' breach

of contract claim will survive as to those provisions and Defendants.

                a. Restrictive Covenants

        "As a general rule, 'New York courts adhere to a strict approach to enforcement of

restrictive covenants because their enforcement conflicts with the general public policy favoring

robust and uninhibited competition, and powerful considerations of public policy which militate

against sanctioning the loss of a man's livelihood.'" Poller v. BioScrip, Inc., 974 F. Supp. 2d 204,

214 (S.D.N.Y. 2013) (quoting Kelly v. Evolution Markets, Inc., 626 F. Supp. 2d 364, 371

(S.D.N.Y. 2009)). "Under New York law, 'negative covenants restricting competition are

enforceable only to the extent that they satisfy the overriding requirement of reasonableness.'"

Freedom Mortg. Corp. v. Tschernia, No. 20-CV-1206, 2021 WL 1163807, *3 (S.D.N.Y. Mar. 26,

2021) (quoting Reed, Roberts Assocs., Inc. v. Strauman, 353 N.Y.2d 303, 307 (1976)). "'A

restraint is reasonable only if it: (1) is no greater than is required for the protection of the

legitimate interest of the employer, (2) does not impose undue hardship on the employee, and (3)

is not injurious to the public.'" Poller, 974 F. Supp. 2d at 215 (quoting BDO Seidman v.

Hirshberg, 93 N.Y.2d 382, 388-89 (1999)) (emphasis in original). "With respect to the first prong

of this reasonableness analysis, an employer's 'legitimate' interests include: (1) the protection of

trade secrets; (2) where the employer is exposed to 'special harm' due to the 'unique' nature of an

employee's services; or (3) the goodwill of an employer's business." Id. (citation omitted).

        Defendants argue that the restrictive covenants cannot be enforced against Defendants

Walser and Rodabaugh because Plaintiffs cannot demonstrate a "continued willingness" to

employ them. See Dkt. No. 115 at 13-15.



                                                    8
       A non-compete agreement is unenforceable under New York law where the termination of

employment is involuntary and without cause. See Post v. Merrill Lynch, Pierce, Fenner &

Smith, Inc., 48 N.Y.2d 84, 89 (1979); see also Stanacard, LLC v. Rubard, LLC, No. 12-cv-5176,

2016 WL 462508, *23 (S.D.N.Y. Feb. 3, 2016) (same). "Enforcing a non-competition provision

when the employee has been discharged without cause 'would be "unconscionable" because it

would destroy the mutuality of obligation on which a covenant not to compete is based.'"

Arakelian v. Omnicare, Inc., 735 F. Supp. 2d 22, 41 (S.D.N.Y. 2010) (quoting Morris v. Schroder

Capital Mgmt. Int'l, 445 F.3d 525, 529-30 (2d Cir. 2006)). This rationale applies with equal force

to covenants not to solicit a former employer's clients and employees; solicitation is simply a form

of competition. Id. (citing Nisselson v. DeWitt Stern Group, Inc. (In re UFG Int'l), 225 B.R. 51,

55-56 (S.D.N.Y. 1998)).

       On May 12, 2020, Defendants Walser and Rodabaugh were notified that their positions

were being eliminated. See Dkt. No. 97 at ¶ 61. However, Defendant Rodabaugh entered into a

severance agreement with Adecco following her termination. See id. at ¶ 80. Therefore, while

the non-compete and non-solicitation agreements cannot be enforced against Defendant Walser,

the Court must determine whether they may be enforced against Defendant Rodabaugh. See

Arakelian, 745 F. Supp. 2d at 41 (citing cases).

       While the Court, citing Arakelian, previously found that restrictive covenants cannot be

enforced against Defendant Rodabaugh, the Amended Complaint and additional briefing by the

parties lead the Court in a different direction on the instant motion. Plaintiffs, citing Experian

Mark. Sol., Inc. v. Lehman, No. 15-CV-476, 2015 WL 3796240, *8 (W.D. Mich. June 18, 2015),

argue that Defendant Rodabaugh's restrictive covenants are enforceable regardless of her

involuntary termination because she re-affirmed her commitment to those covenants in her



                                                   9
severance agreement after her termination. See Dkt. No. 122 at 13-14. The court in Experian,

applying New York law, found that restrictive covenants may be enforced against a former

employee where the employee re-affirms the restrictive covenants in a post-termination severance

agreement in exchange for compensation. See Experian, 2015 WL 3796240, at *8. Plaintiffs

correctly argue that Experian shares more facts with this case than Arakelian. Perhaps most

importantly, in Arakelian, the restrictive covenants were found in the plaintiff's employment

agreement and subsequent modifications to that agreement which were made prior to her

termination. See Arakelian, 745 F. Supp. 2d at 28, 35. In Experian, the plaintiff re-affirmed the

applicable restrictive covenants in a post-termination severance agreement. See Experian, 2015

WL 3796240, at *1-2. Similarly here, the severance agreement which Defendant Rodabaugh

entered into affirmed her "'intent to abide by the terms' of the restrictive covenants and other

obligations in her Employment Agreement." See Dkt. No. 97 at ¶ 80. Accordingly, at this stage,

the Court finds that Rodabaugh's termination does not render the restrictive covenants

unenforceable. The Court must determine whether the restrictive covenants, as applied to

Defendants Rodabuagh, Rohde, Gloria, Flint, Fravel, Standford, and Kranz, are related to a

legitimate business interest and are reasonable.

       Defendants argue that the same rationale should apply to the non-disclosure provisions,

thereby justifying dismissal of Plaintiffs' breach of contract action in that respect. See Dkt. No.

115 at 15. Defendants cite Grassi & Co., CPAs, P.C. v. Janover Rubinroit, LLC, 82 A.D.3d 700,

702 (2d Dep't 2011) for the proposition that non-disclosure agreements are unenforceable if the

employee is terminated. See id. However, upon review of Grassi, the Court is not convinced that

Defendants interpretation is correct. In Grassi, the court was faced with multiple provisions

including "confidentiality provisions and ... restrictive covenants, including 'reimbursement



                                                   10
clauses.'" Grassi, 82 A.D.3d at 702. The court ultimately found that the "restrictive covenant and

the reimbursement clauses were unenforceable" as to the terminated employee, but did not clarify

whether the non-disclosure agreement was similarly unenforceable. The parties have not pointed

to any other case law which extends the employee choice doctrine so far as to cover non-

disclosure agreements. Absent such case law, the Court is not inclined to extend the doctrine any

further. Accordingly, the Court finds that Defendant Walser's termination does not render her

non-disclosure agreement unenforceable. Because Defendants make no other argument regarding

the enforceability of the non-disclosure agreement, the Court denies Defendants' motion as to this

portion of Plaintiffs' breach of contract claim.

               b. Covenant Protects a Legitimate Business Interest

       "Only after determining that a restrictive covenant would serve to protect against such

unfair and illegal conduct and not merely to insulate the employer from competition, does the

reasonableness of the covenant in terms of its time, space or scope, or the oppressiveness of its

operation become an issue." Am. Inst. of Chem. Eng'rs v. Reber-Friel Co., 682 F.2d 382, 386-87

(2d Cir. 1982). Thus, the Court must assess whether Adecco has a legitimate business interest

necessary to sustain each of the restrictive covenants. Here, Plaintiffs argue that the restrictive

covenants are necessary to protect Adecco's goodwill with current customers and to safeguard

confidential information. See Dkt. No. 122 at 14-19.

       A business' desire to protect the "goodwill that it has fostered with customers constitutes a

legitimate business interest." Poller, 974 F. Supp. 2d at 220 (quoting Kelly v. Evolution Mkts.,

Inc., 626 F. Supp. 2d 364, 372 (S.D.N.Y. 2009)). "In many ways, 'the goodwill of a salesman's

relationship with the customer is to a degree an assent of the employer.'" Id. (quoting Ecolab, Inc.

v. K. P. Laundry Mach. Inc., 656 F. Supp. 894, 899 (S.D.N.Y. 1987)). "For example, even where



                                                   11
the goodwill is developed by the salesperson, that development 'is done for the benefit of the

employer under a duty of loyalty and in return for compensation paid to the salesman by the

employer.'" Id. (quoting Ecolab, Inc., 656 F. Supp. at 899). "Where ... the salesperson develops

continuous relationships over the course of working for an organization, those longstanding

relationships 'can be reasonably viewed as legitimate property interests of the employer which are

entitled to contractual protection so long as the protective contracts are of reasonable scope.'" Id.

(quoting Ecolab, Inc., 656 F. Supp. at 899).

        Here, Plaintiffs have a legitimate business interest in protecting the goodwill they have

fostered with their customers through the Former Employees. Accordingly, the Court finds that

the restrictive covenants as to Defendants Rodabaugh, Standford, Rohde, Gloria, Flint, Fravel,

and Kranz protect legitimate business interests which are "entitled to contractual protection so

long as the protective contracts are of reasonable scope." 2 Poller, 974 F. Supp. 2d at 220. Thus,

the Court will turn to an examination of each agreement to determine reasonableness.

                c. Non-Compete Agreements

                         i. Defendants Rodabaugh, Standford, and Rohde

        Defendant Standford's employment agreement provides the following:

                For a period of twelve months immediately following termination[]
                of my employment, I will not compete against Adecco or associate
                myself with any Adecco competitor as an employee, owner, partner,
                stockholder, investor, agent, or consultant. These restrictions apply
                to any market area in which I worked or had responsibility for
                during the last one and a half years of my employment with
                Adecco.

See Dkt. No. 1-2 at 1.

        Defendants Rodabaugh and Rohde's employment agreement provides the following:

2
  The same legitimate business interests exist with respect to the restrictive covenants as to applied against
Defendant Walser. However, as the Court previously discussed, because Defendant Walser was
terminated, the non-compete and non-solicitation agreements may not be enforced against her.

                                                      12
               Except to the limited extent provided by an applicable state law, for
               a period of twelve months immediately following termination of my
               employment, I will not compete against Adecco or associate myself
               with any Adecco competitor as a colleague, owner, partner,
               stockholder, inventor, agent or consultant. These restrictions apply
               to any market in which I worked or had responsibility for during the
               last year of my employment with Adecco.

See Dkt. No. 1-9 at 1; Dkt. No. 1-10 at 1.

       The non-compete agreements, which prohibit working for a competitor for the year

immediately following termination of employment, are reasonable with respect to the time

limitation. See Poller, 974 F. Supp. 2d at 220 (collecting cases). Additionally, because the

restrictive covenant is limited in geographic scope to the area in which Defendants Rodabaugh,

Standford, and Rohde performed work for Adecco, the restriction is reasonable. See Konica

Minolta Bus. Sol., U.S.A., Inc. v. Lowery Corp., No. 15-11254, 2020 WL 3791601, *6 (E.D.

Mich. July 7, 2020) (citing Poller, 974 F. Supp. 2d at 220-21).

       Having found that the restriction relates to a legitimate business interest – protecting

goodwill – and finding the agreements reasonable in scope, the Court finds Plaintiffs have

plausibly alleged that the non-compete agreements made between Plaintiffs and Defendants

Rodabaugh, Standford and Rohde are enforceable.

                      ii. Defendants Flint, Gloria, Fravel, and Kranz

       Defendants Flint, Gloria, Fravel, and Kranz's employment agreements provide the

following:

               As used herein, the term "Market Area" shall mean the 50 mile
               radius of Company office(s) to which Colleague is assigned, the
               territory to which Colleague is assigned to work, and/or in which
               Colleague will have responsibilities involving any business matter.
               During Colleague's employment with Company and for a period of
               twelve (12) months thereafter, whatever the reason for Colleague's
               termination of employment, unless Colleague receives Company's


                                                 13
               advance written waiver as described herein, Colleague shall not,
               either directly or indirectly, either on Colleague's own behalf or on
               behalf of another person or entity, engage in or assist others in the
               following activities:

               ...

               Within the Market Area, entering into, engaging in, being employed
               by, consulting or rendering services for, any business which
               competes with, or is similar to, Company's business at the time of
               Colleague's separation from employment with Company, in a
               capacity performing functions similar to those performed or
               managed by Colleague while employed by Company.

See Dkt. No. 1-11 at 2-3; Dkt. No. 1-12 at 2-3; Dkt. No. 1-13 at 2-3; Dkt. No. 97-1 at 2-3.

       Similar to the previous non-compete agreements, the agreements of Defendants Flint,

Gloria, Fravel, and Kranz are limited in time to a period of one year immediately following

termination of their employment with Adecco. See id. Therefore, these agreements are

reasonable in time. See Poller, 974 F. Supp. 2d at 220. However, the geographic limitations on

these agreements are broader than the previous agreements. To the extent that the agreements bar

Defendants Flint, Gloria, Fravel, and Kranz from working within the same geographic area in

which they performed duties for Adecco, the agreements are reasonable. See Konica Minolta

Bus. Solutions, 2020 WL 3791601, at *6. However, the geographical limitation preventing

Defendants from doing business within a fifty-mile radius of the office to which they were

assigned is greater than necessary to protect any legitimate business interest that Adecco might

have. This limitation is overbroad because it could prevent Defendants from doing business with

clients they did not encounter during their time at Adecco. See Solomon Agency Corp. v. Choi,

No. 16-CV-0353, 2016 WL 32557006, *6 (E.D.N.Y. May 16, 2016) (collecting cases).

       While the agreements are overbroad with respect to the fifty-mile radius limitation, the

Court finds that the remainder of the non-compete agreements are reasonable and will disregard



                                                 14
the overbroad portion. See Unisource Worldwide, Inc. v. Valenti, 196 F. Supp. 2d 269, 277

(E.D.N.Y. 2002) ("If a court finds a limitation to be unreasonable, it can 'blue pencil' the covenant

to restrict the term to a reasonable geographic limitation, and grant partial enforcement for the

overly broad restrictive covenant") (citing BDO Seidman, 93 N.Y.2d at 394).

       "Under New York law, a restrictive covenant may be partially enforced if the employer

can demonstrate 'an absence of overreaching, coercive use of dominant bargaining power, or other

anti-competitive misconduct, but has in good faith sought to protect a legitimate business interest,

consistent with reasonable standards of fair dealing.'" Marsh USA Inc., 2008 WL 4778239, at *21

(quoting BDO Seidman, 712 N.Y.2d at 394; see also Karpinski v. Ingrasci, 268 N.E.2d 751

(1971)). "'Factors weighing against partial enforcement are the imposition of the covenant in

connection with hiring or continued employment—as opposed to, for example, imposition in

connection with a promotion to a position of responsibility and trust—the existence of coercion or

a general plan of the employer to forestall competition, and the employer's knowledge that the

covenant was overly broad.'" Brown & Brown, 980 N.Y.S.2d at 640 (quoting Scott, Stackrow &

Co., C.P.A.'s, P.C. v. Skavina, 9 A.D.3d 805, 807, 780 N.Y.S.2d 675 (3d Dep't 2004)). "Whether

to partially enforce an overly broad non-compete agreement is left to the discretion of the court

based upon a case specific analysis." Veramark Techs. Inc., 10 F. Supp. 3d at 407 (citing Brown

& Brown, 980 N.Y.S.2d at 640 (quoting BDO Seidman, 93 N.Y.2d at 394)).

       As the Court described above, these agreements are consistent with reasonable standards

of fair dealing and are intended to protect a legitimate business interest. Further, despite

Defendants' argument to the contrary, there is no evidence of overreaching or coercive use of

dominant bargaining power. Although the covenants were entered into in connection with hiring,

Plaintiffs allege that the Former Employees were permitted to ask questions, consult an attorney,



                                                  15
and negotiate the terms of the agreement. See Dkt. No. 97 at ¶ 39. Defendants decision not to

take advantage of that opportunity does not mean that Adecco overreached or coerced Defendants

into signing the agreement. Accordingly, the Court finds that partial enforcement of the

agreement is appropriate.

        Having found that the restriction is related to a legitimate business interest – protecting

goodwill – and finding the agreements reasonable, in part, 3 the Court finds that Plaintiffs have

plausibly alleged that the non-compete agreements made between Plaintiffs and Defendants Flint,

Gloria, Fravel, and Kranz are enforceable in part. 4

                d. Non-Solicitation Agreements5

        In evaluating whether a non-solicitation agreement is enforceable, a court must apply the

same test used to evaluate non-compete agreements. See Mercer Health & Benefits LLC v.

DiGregorio, 307 F. Supp. 3d 326, 348-49 (S.D.N.Y. 2018); MasterCard Int'l Inc. v. Nike, Inc.,

164 F. Supp. 3d 592, 600 (S.D.N.Y. 2016). "'[W]here an employer's business is conducted

worldwide to a global customer base, "the lack of a geographic restriction is necessary."'" Id. at


3
  Plaintiffs have plausibly alleged that the agreements are enforceable except for the restriction which
prohibits Defendants Flint, Gloria, Fravel, and Kranz from working within fifty miles of the Adecco
office(s) to which they were assigned.
4
  Alternatively, the Court would be well within its rights to deny Defendants' motion to dismiss this claim
due to the intensely fact-based inquiry that is required determine the enforceability of a non-compete
agreement. See Liberty Mut. Ins. Co. v. Guereschi, No. 17-CV-1152, 2020 WL 1307315, *4 (W.D.N.Y.
Mar. 19, 2020) (noting that the enforceability of a non-compete agreement under New York law "not
properly considered" on a motion to dismiss) (collecting cases); Advance 2000, Inc. v. Harwick, No. 16-
CV-1037S, 2019 WL 6725977, *5-6 (W.D.N.Y. Dec. 11, 2019) ("The reasonableness, and therefore the
enforceability, of Defendants' noncompete provisions must be decided after an 'intensely fact-based'
inquiry"); Installed Bldg. Prod., LLC, v. Cottrell, No. 13-CV-1112, 2014 WL 3729369, *7-8 (W.D.N.Y.
July 25, 2014) ("the Court cannot hold at [motion to dismiss stage] that the non-compete at issue is
unenforceable"); Nostrum Pharm., LLC v. Dixit, No. 13 Civ. 8718, 2014 WL 4370695, *6-7 (S.D.N.Y.
Sept. 2, 2014) (noting that resolution of enforceability of a non-compete agreement was "intensely fact-
based" and "not one that lends itself to resolution on a motion to dismiss"); SD Prot., Inc., 498 F. Supp. 2d
at 585-86 (denying motion to dismiss and noting that without discovery, it would be "premature" to
determine whether a restrictive covenant was reasonable).
5
  In this matter, there are two separate non-solicitation clauses at issue: non-solicitation of Adecco clients
and non-solicitation of Adecco employees.

                                                      16
601 (quoting Reed Elsevier Inc. v. TransUnion Holding Co., No. 13-cv-8739, 2014 WL 97317, *7

(S.D.N.Y. Jan. 8, 2014) (other quotation omitted)). Additionally, "New York courts have upheld

as reasonable one year and two year non-solicitation provisions." Id. (collecting cases).

       Here, Plaintiffs argue that the non-solicitation of clients agreement protects Adecco's

legitimate business interest to preserve goodwill with customers and prevent unfair conduct. See

Dkt. No. 122 at 16. Certainly, a restriction on soliciting Adecco clients serves to protect Adecco's

goodwill with customers and to prevent unfair competition. With respect to the non-solicitation

of Adecco employees, Plaintiffs argue that these clauses are necessary to protect the confidential

information entrusted to Adecco employees. See id. The Court finds that the agreement as to

non-solicitation of Adecco employees, or the "non-recruitment provision", serves Adecco's

legitimate business interest in protecting confidential information.

                       i. Defendant Standford

       With respect to the non-solicitation agreement, Defendant Standford's employment

agreement provides that "[w]hile working for Adecco and during the twelve months immediately

following my termination of employment, I will not directly or indirectly solicit any of Adecco's

customers or employees for a competing business." See Dkt. No. 1-2 at 1.

       The restriction is reasonable with respect to the time limit as it applies for only one year

following the termination of her employment. See DiGregorio, 307 F. Supp. 3d at 349 (noting

that limitations of one year and longer are routinely found to be reasonable). However, the

restriction does not include a specific limitation with respect to whom Defendant Standford may

contact, but rather includes a blanket prohibition against soliciting any Adecco customer. This

portion of the provision is overbroad. The provision is reasonable to the extent that it applies to

Defendant Standford's solicitation of Adecco customers with whom Defendant Standford may



                                                 17
have had contact or obtained confidential information about. See id. For the same reasons

described above, partial enforcement of the non-solicitation clause is appropriate in this case.

       The clause barring solicitation of Adecco employees is similarly limited to the twelve

months immediately following termination of employment with Adecco and, therefore, is

reasonable in duration. Additionally, the Court finds that the scope of the agreement is narrowly

defined to protect Adecco's legitimate business interest. See MasterCard Int'l, 164 F. Supp. at

599-602 (finding enforceable a clause which prohibits "'directly or indirectly, solicit[ing],

induc[ing], recruit[ing], or encourag[ing] any other employee, agent, consultant or representative

to leave the service of [MasterCard] for any reason ... ' for a period of 24 months (Dennings) or 12

months (Fusselman) following termination of their employment").

                       ii. Defendants Rohde and Rodabaugh

       With respect to the non-solicitation agreement, Defendants Rodabaugh and Rohde's

employment agreement provides as follows:

               While working for Adecco and during the twelve months
               immediately following my termination of employment, I will not
               directly or indirectly solicit any of Adecco's customers or
               Associates (provided I have reason to know they are Adecco
               employees) for a competing business.

               I acknowledge that each and every Adecco colleague provides a
               competitive value and advantage to Adecco based upon many
               factors, including but not limited to knowledge of Adecco's
               business strategy, procedures, relationships and plans. While
               working for Adecco and during the seven months immediately
               following my termination of employment, I will not directly or
               indirectly solicit any of Adecco's colleagues.

See Dkt. No. 1-9 at 1; Dkt. No. 1-10 at 1.

       This agreement is also reasonable in duration as it only applies, at most, to the twelve-

month period immediately following the termination of Defendants Rodabaugh and Rohde's



                                                  18
employment with Adecco. However, similar to Defendants Standford's agreement, this non-

solicitation agreement is a blanket prohibition on contacting all Adecco customers, regardless of

whether Defendants Rodabaugh and Rohde actually had contact with or had access to confidential

information about the customer. This portion of the agreement is overbroad. See DiGregorio,

307 F. Supp. 3d at 349. However, for the reasons discussed above, the agreement may be

enforced to the extent that it prohibits solicitation of customers and associates with whom

Defendants Rodabaugh and Rohde had contact or obtained confidential information about. With

respect to the non-solicitation of Adecco employees provision, for the reasons described above,

the Court finds that Plaintiffs have plausibly alleged that the clause is enforceable against

Defendants Rodabaugh and Rohde.

                       iii. Defendants Flint, Gloria, Fravel, and Kranz

       With respect to the non-solicitation agreements, Defendants Flint, Gloria, Fravel, and

Kranz's employment agreements provide the following:

               As used herein, the term "Market Area" shall mean the 50 mile
               radius of Company office(s) to which Colleague is assigned, the
               territory to which Colleague is assigned to work, and/or in which
               Colleague will have responsibilities involving any business matter.
               During Colleague's employment with Company and for a period of
               twelve (12) months thereafter, whatever the reason for Colleague's
               termination of employment, unless Colleague receives Company's
               advance written waiver as described herein, Colleague shall not,
               either directly or indirectly, either on Colleague's own behalf or on
               behalf of another person or entity, engage in or assist others in the
               following activities:

               ...

               Soliciting, hiring, recruiting, or attempting to recruit any person
               employed by or contracted with Company of whom Colleague
               became aware through Colleague's employment with Company, at
               any time during the lesser of the twelve (12) months immediately
               prior to Colleague's termination of employment with Company or
               the term of Colleague's employment;


                                                  19
                Soliciting, contacting, calling upon, or attempting to call upon, for
                or on behalf of any business which competes with Company, any
                established or prospective Company's client(s) (s)he served or
                solicited while employed by Company, or any Company's client(s)
                which were served by Company in the Market Area of which
                Colleague had access to Confidential Information, at any time
                during the lesser of the twelve (12) months immediately prior to
                Colleague's termination of employment with Company or the term
                of Colleague's employment.

                For purposes of this Section, "Soliciting" shall include, but is not
                limited to, direct and indirect solicitations made through social-
                networking platforms.

See Dkt. No. 1-11 at 2-3; Dkt. No. 1-12 at 2-3; Dkt. No. 1-13 at 2-3; Dkt. No. 97-1 at 2-3.

         This agreement is reasonable in time and scope. The limitation is for a period of only

twelve months immediately following termination. Additionally, the restriction limits the

solicitation of customers or prospective customers that Defendants either directly served or any

Adecco clients within the area where the employee had access to confidential information for

clients. Put more simply, the Former Employees are not permitted to solicit clients with whom

they worked or any client who contracted with the employee's assigned Adecco office. While the

first part of this agreement is reasonable, the latter portion is not. As Defendants correctly assert,

the latter portion of this agreement is exactly the sort of agreement that is frequently invalidated

in New York because it prohibits a former employee from soliciting a client "without regard to

whether the employee served the client during the course of employment." BDO Seidman, 93

N.Y.2d at 392 (collecting cases). However, for the reasons discussed above, the agreement may

be enforced to the extent that it prohibits solicitation of customers and associates with whom

Defendants Flint, Gloria, Fravel, and Kranz had contact or obtained confidential information

about.




                                                  20
       Accordingly, the Court finds that Plaintiffs have plausibly alleged that the non-solicitation

of customers agreements of Defendants Flint, Gloria, Fravel, and Kranz are enforceable, at least

in part, at this stage. See DiGregorio, 307 F. Supp. 3d at 349. With respect to the non-solicitation

of Adecco employees provision, for the reasons described above, the Court finds that Plaintiffs

have plausibly alleged that the clause is enforceable. Although the Court has found that portions

of the agreements may be overbroad, the Court has found that partial enforcement of the

agreements, absent the overbroad provisions as described above, is appropriate. Veramark Techs.

Inc., 10 F. Supp. 3d at 407. Thus, the allegations are sufficient at this stage.

               e. Undue Hardship

       "Even where a company's interests are legitimate and reasonably protected by a restrictive

covenant, courts will decline to enforce restrictive covenants where they impose an undue

hardship or are deleterious to public policy[.]" Poller, 974 F. Supp. 2d at 222. "New York courts

have routinely found that an individual does not suffer undue hardship where a restrictive

covenant merely prohibits him from soliciting his former employer's clients for a reasonably

defined period of time." DiGregorio, 307 F. Supp. 3d at 351 (collecting cases).

       Defendants do not argue that the restrictive covenants are unduly burdensome or

otherwise impose undue hardship. See Dkt. Nos. 115, 122. Regardless, the Court finds, at this

stage, that the non-solicitation and non-compete agreements do not impose an undue hardship on

the Former Employees. All of the agreements apply only for the year immediately following

termination of employment with Adecco. Further, with respect to the non-compete agreements,

the Court found that they are enforceable to the extent that they bar working for a competitor

within the geographic area in which Defendant performed work or had responsibility during their

employment with Adecco. These agreements do not prevent Defendants from working in the



                                                  21
staffing industry in neighboring regions or working outside the staffing industry for the term of

the agreement.

          With respect to the non-solicitation agreements, the Court found that those agreements

apply only to Adecco clients or prospective clients with whom Defendants worked or had access

to confidential information about. These clauses do not prevent Defendants from soliciting

organizations that were never Adecco clients, or even Adecco clients so long as the Defendant

never worked with that client or had access to confidential information about that client during

their employment with Adecco. Thus, given the reasonable temporal limitations, Defendants'

ability to work in the staffing industry in neighboring regions, and the Court's reading of the non-

solicitation clause as limited to those clients with whom Defendants worked with or had access to

confidential information about while employed by Adecco, the restrictive covenants do not

impose an undue hardship on Defendants Rodabaugh, Standford, Rohde, Flint, Gloria, Fravel, and

Kranz. See Poller, 974 F. Supp. 2d at 222 ("Thus, given its reasonable temporal limitations,

Poller's ability to sell IVIG in neighboring geographic areas, and the Court's reading of the non-

solicitation clause as limited to those clients with which Poller developed a relationship

exclusively during her time at BioScrip, the RCA does not impose an undue hardship on Poller").

Further, the agreements regarding non-solicitation of Adecco employees is so limited in duration

that the Court finds it does not impose an undue hardship. See Mastercard Int'l, 164 F. Supp. 3d

at 602.

                 f. Injury to the Public

          Plaintiffs allege that the covenants do not injure the public and Defendants' motion does

not appear to dispute this. See Dkt. No. 97 at ¶ 161; Dkt. No. 115. Thus, Plaintiffs have plausibly




                                                   22
alleged this element. Accordingly, Defendants' motion to dismiss Plaintiffs' breach of contract

claim is denied.

       2. Tortious Interference with Contract

       "[U]nder New York law, '[t]ortious interference with contract requires the existence of a

valid contract between the plaintiff and a third party, defendant's knowledge of that contract,

defendant's intentional procurement of the third-party's breach of the contract without

justification, actual breach of the contract, and damages resulting therefrom.'" Valley Lane Indus.

Co. v. Victoria's Secret Direct Brand Mgmt., L.L.C., 455 Fed. Appx. 102, 104 (2d Cir. 2012)

(quoting Lama Holding Co. v. Smith Barney, 88 N.Y.2d 413, 424 (1996)).

       Plaintiffs bring this claim against Defendants Staffworks, Vitullo, Walser, and

Rodabaugh. See Dkt. No. 97 at ¶ 168. Specifically, Plaintiffs allege that Defendants Staffworks,

Vitullo, Walser, and Rodabaugh intentionally interfered with contracts between Adecco and the

Former Employees and other customers. See id. at ¶¶ 169-72. In their cross-motion to dismiss,

Defendants, reiterating their arguments discussed above, argue that this claim must fail because

the Agreements are unenforceable. See Dkt. No. 115 at 23.

               a. Employment Agreements of the Former Employees

       Defendants' only argument in support of their motion to dismiss is that there can be no

tortious interference with contract claim because the Employment Agreements which the Former

Employees entered into are unenforceable. See Dkt. No. 115 at 23-24. However, as the Court

explained in detail above, the allegations are sufficient at this stage for the Employment

Agreements to be deemed enforceable. Therefore, Defendants' argument fails as to this portion of




                                                 23
Plaintiffs' tortious interference with contract claim. Absent any other arguments, the Court denies

this portion of Defendants' motion.6

                b. Contracts with Adecco Clients

       Plaintiffs correctly point out that Defendants do not specifically address the portion of this

claim that alleges that Defendants interfered with contracts with Adecco clients. To the extent

that Defendants argue that Adecco's clients left Adecco because of dissatisfaction with its

performance, not because of wrongdoing by Defendants, this factual argument is one which the

Court will not entertain at this early stage. Defendants only other mention of this portion of the

claim is when they correctly note that Plaintiffs cannot maintain a tortious interference with

contract claim where the contract may be terminated at will. See Dkt. No. 115 at 24. However,

this argument fails at this point because it is unclear whether Adecco's contracts with its clients

were at-will in nature. Defendants make no other arguments as to this portion of Plaintiffs' claim,

leaving the Court to examine only whether Plaintiffs have satisfied the minimal pleading

requirements.

       The Amended Complaint alleges that Adecco entered into valid contracts with clients,

including Felix Schoeller and Tessy Plastics, that Defendants knew about those contracts, that

Defendants intentionally and maliciously interfered with those contracts causing breaches, and


6
  The Court finds that Plaintiffs have plausibly alleged the remaining elements of a tortious
interference with contract claim based on the Employment Agreements. Plaintiffs allege that
Adecco entered into valid contracts with the Former Employees, that Defendants knew about
these contracts and intentionally interfered with the contracts causing breaches, and that Plaintiffs
sustained damages as a result of the breach. See Dkt. No. 97 at ¶¶ 169-73. For example,
Plaintiffs specifically allege that Defendants Vitullo and Staffworks often obtain copies of
employment agreements that prospective employees have with other companies and advise the
employees to disregard any restrictive covenants within the agreements. See id. at ¶¶ 53-59.
Plaintiffs further note that some of the Agreements are countersigned by Walser and Rodabaugh,
further supporting allegations that they were aware of the Former Employees' restrictive
covenants with Adecco. See id. at ¶ 39.


                                                  24
that Plaintiffs sustained damages as a result of the breaches. See Dkt. No. 97 at ¶¶ 170-73. Thus,

the portion of Plaintiffs' tortious interference with contract claim which deals with contracts with

Adecco clients must survive. Accordingly, Defendants' motion to dismiss Plaintiffs' tortious

interference with contract claim is denied.

       3. Tortious Interference with Business Relationships/Prospective Advantage

       Plaintiffs allege a claim for tortious interference with business relationships/prospective

economic advantages against all Defendants. See Dkt. No. 97 at ¶¶ 175-79. Specifically,

Plaintiffs allege that Adecco had existing and/or prospective economic relationships and

opportunities with clients, that Defendants were aware of those relationships, that Defendants

wrongfully interfered with those relationships thereby creating a disruption or termination of

those opportunities and obligations with Adecco, and that Adecco was damaged as a result of

Defendants' conduct. See id.

       Defendants argue that this claim must be dismissed because Plaintiffs have failed to

identify any relationship that it would have entered into or continued but for Defendants' wrongful

conduct. See Dkt. No. 115 at 24. More specifically, Defendants argue that Plaintiffs have failed

to allege that a specific contract would have been entered into but for Defendants' conduct, as is

required. See id. at 25-26. Additionally, Defendants argue that because they were motivated, at

least in part, by economic self interest, Plaintiffs cannot establish that Defendants actions were

wrongful. See id. at 24-25.

       "In order to state a claim for tortious interference with prospective economic advantage, a

plaintiff must show (1) business relations with a third party; (2) defendants' interference with

those business relations; (3) defendants acted with the sole purpose of harming the plaintiff or

used dishonest, unfair, or improper means; and (4) injury to the relationship." Purgess v.



                                                 25
Sharrock, 33 F.3d 134, 141 (2d Cir. 1994) (citing Burba v. Rochester Gas & Elec. Corp., 528

N.Y.S.2d 241 (4th Dept. 1988); see also PPX Enter., Inc. v. Audio Fidelity Enter., Inc., 818 F.2d

266, 269 (2d Cir. 1987)). This claim may be pled as an alterative to a tortious interference with

contract claim, in the event that a court finds that the contract at issue is unenforceable. See AIM

Int'l Trading, L.L.C. v. Valcucine S.p.A., No. 02-CV-1363, 2003 WL 21203503, *7 (S.D.N.Y.

May 22, 2003).

       "To establish tortious interference with business relations under New York law, 'the

plaintiff must show that defendant's conduct was not "lawful" but "more culpable."'" Unicorn

Crowdfunding, Inc. v. New Street Enter., Inc., — F. Supp. 3d —, 2020 WL 7401735, *13

(S.D.N.Y. Dec. 17, 2020) (quoting Carvel Corp. v. Noonan, 3 N.Y.3d 182, 190 (2004)).

"Although 'as a general rule,' a defendant's conduct must amount to a 'crime or independent tort'

to support liability for tortious interference with business relations, an exception to this rule 'has

been recognized where a defendant engages in conduct for the sole purpose of inflicting

intentional harm on plaintiffs' or employs 'wrongful means.'" Id. (quoting Carvel Corp., 3 N.Y.3d

at 190, 192; Medcalf v. Walsh, 938 F. Supp. 2d 478, 490 (S.D.N.Y. 2013); RFP LLC v. SCVNGR,

Inc., 788 F. Supp. 2d 191, 196 (S.D.N.Y. 2011)). "Even when a defendant's sole purpose was not

to injure the plaintiff, New York courts have held that the use of 'wrongful means' can support a

claim for tortious interference." Id. (citing Carvel Corp., 3 N.Y.3d at 192; Catskill Dev., LLC v.

Park Place Ent. Corp., 547 F.3d at 132). "Wrongful means 'include physical violence, fraud or

misrepresentation, civil suits and criminal prosecutions, and some degrees of economic pressure.'"

Id. (quoting Carvel Corp., 3 N.Y.3d at 191).

       Plaintiffs do not appear to argue that Defendants' sole purpose was to injure Plaintiffs. See

Dkt. No. 122 at 26-27. Rather, Plaintiffs argue that Defendants used wrongful means in inducing



                                                   26
breach of the contracts. See id. The Amended Complaint includes allegations that Defendants

misled clients with whom Adecco had longstanding relationships, causing the clients to solicit

bids for projects from other companies, which resulted in loss of business for Adecco. See Dkt.

No. 97 at ¶¶ 84-85, 102-03, 112. At this early stage, the Court finds that Plaintiffs plausibly

allege that Defendants used wrongful means to tortiously interfere with Plaintiffs' business

relationships.

       Defendants' second argument in support of dismissal is that Plaintiffs failed to allege that

Adecco would have entered into a specific contract but for Defendants' conduct. This argument

also fails. See Hannex Corp. v. GM, Inc., 140 F.3d 194, 205 (2d Cir. 1998) (quoting Restatement

(Second) of Torts § 766B cmt. c (1979) (other citation omitted) ("[I]t is well-settled that a plaintiff

can recover if that plaintiff can prove that the defendant tortiously interfered with 'a continuing

business or other customary relationship not amounting to a formal contract'"). Plaintiffs have

alleged that Defendants willfully interfered with "existing and potential clients" with whom they

had longstanding relationships. See Dkt. No. 97 at ¶¶ 176-77. Accordingly, Defendants' cross-

motion to dismiss is denied as to this claim.

       4. Actual and Threatened Trade Secret Misappropriation Under Federal and State Law

       "To succeed on a claim for the misappropriation of trade secrets under New York law, a

party must demonstrate: (1) that it possessed a trade secret, and (2) that the defendants used that

trade secret in breach of an agreement, confidential relationship or duty, or as a result of discovery

by improper means." N. Atl. Instruments, Inc. v. Haber, 188 F.3d 38, 43-44 (2d Cir. 1999)

(citations omitted). "[A] trade secret is 'any formula, pattern, device or compilation of

information which is used in one's business, and which gives [the owner] an opportunity to obtain

an advantage over competitors who do not know or use it.'" Id. at 44 (quotation and other citation



                                                  27
omitted). In determining whether information constitutes a trade secret, New York courts have

considered the following factors:

               "(1) the extent to which the information is known outside of the
               business; (2) the extent to which it is known by employees and
               others involved in the business; (3) the extent of measures taken by
               the business to guard the secrecy of the information; (4) the value of
               the information to the business and its competitors; (5) the amount
               of effort or money expended by the business in developing the
               information; (6) the ease or difficulty with which the information
               could be properly acquired or duplicated by others."

Id. (quoting Ashland Mgmt. Inc. v. Janien, 82 N.Y.2d 395, 407 (1993)).

       Defendants argue that Plaintiffs' misappropriation of trade secrets claim must fail because

Plaintiffs do not have trade secrets. See Dkt. No. 115 at 26. In opposition, Plaintiffs allege that

their Microstrategy, Salesforce, Bullhorn, and Custom Match databases and compilations drawn

from them constitute trade secrets. See Dkt. No. 97 at ¶¶ 183-84; Dkt. No. 122 at 21.

       Generally, the "'existence of a trade secret is a question of fact.'" Big Vision Private Ltd.

v. E.I. DuPont De Nemours & Co., 1 F. Supp. 3d 224, 267 (S.D.N.Y. 2014) (quoting Integrated

Cash Mgmt. Servs., Inc. v. Digital Transactions, Inc., 920 F.2d 171, 174 (2d Cir. 1990) (other

citation omitted); see also Medinol Ltd. v. Boston Sci. Corp., 346 F. Supp. 2d 575, 607 (S.D.N.Y.

2004). In some situations, however, whether information constitutes a trade secret "'may be

evident from the pleadings or the facts."' Big Vision Private, 1 F. Supp. 3d at 267 (quoting

Medinol, 346 F. Supp. 2d at 607).

       Generally, courts may be able to determine the existence of trade secrets on a motion for

summary judgment following discovery. See Big Vision Private, 1 F. Supp. 3d at 267-68;

Medinol, 346 F. Supp. 2d at 607. Only in cases where is it obvious from the pleadings that the

information is not a trade secret are such issues decided on motions to dismiss. See Bear, Stearns

Funding, Inc. v. Interface Group-Nevada, Inc., 361 F. Supp. 2d 283, 305 (S.D.N.Y. 2005)


                                                 28
(finding that the alleged trade secrets were made up of information that was disclosed by the

company as part of the securitization of loans and relates only to non-occurring parts of the

plaintiff's business).

        Here, it is not evident from the pleadings or facts whether the information at issue

constitutes trade secrets. Plaintiffs provide definitions for most of the alleged trade secret

databases. Microstrategy is "an overarching database aggregating financial, sales, and other data

from across the company and various systems." See Dkt. No. 97 at ¶ 23. Salesforce "tracks and

aggregates all sales activity." Id. Bullhorn is used for "recruitment activity and includes a whole

host of valuable, non-public data on millions of candidates." Id. Plaintiffs do not describe the

function of Custom Match. See id. The examples provided by Plaintiffs also mention

information about pricing models, revenue, profit, markup, client lists for various offices, and

other public and non-public information. See id. at ¶ 184. Importantly, it is Plaintiffs' position

that the information contained in these databases may not constitute trade secrets when examined

individually but that the compilation and integration of this data make the databases trade secrets.

See Dkt. No. 122 at 21. While Plaintiffs allegations are sufficiently specific to survive a motion

to dismiss, discovery is necessary in order to determine whether each of the databases contains

the kinds of information that have been found to constitute trade secrets. Accordingly,

Defendants' motion to dismiss Plaintiffs' claims for actual and threatened misappropriation of

trade secrets is denied.

        5. Conversion

        Plaintiffs have also alleged conversion against Defendants Staffworks, Vitullo, Walser,

Rodabaugh, Rohde, Gloria, Flint, Fravel, and Standford. See Dkt. No. 97 at ¶¶ 194-202.

Specifically, Plaintiffs allege that Defendants Staffworks, Vitullo, Walser, Rohde, Gloria, Flint,



                                                  29
Fravel, and Standford converted Adecco's Corning Facebook Page, company information and

documents, and other company property. See id. at ¶ 195. Based on the Court's reading of

Defendants' cross-motion, it seems that their motion to dismiss relates only to conversion of trade

secrets. See Dkt. No. 115 at 10-13, 26, 29, 32; Dkt. No. 123 at 7-8. Defendants' motion may be

construed to seek dismissal of the conversion claim to the extent that Plaintiffs allege Defendants

converted the Adecco Facebook page. See Dkt. No. 115 at 10, 32. However, references to the

conversion claim unrelated to any trade secrets are sparse and vague.

       "'[I]t is not enough merely to mention a possible argument in the most skeletal way,

leaving the court to do counsel's work, create the ossature for the argument, and put flesh on its

bones.'" Borowski v. Mordino, No. 16-CV-999, 2020 WL 6083425, *1 (W.D.N.Y. Oct. 15, 2020)

(quoting United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)). Therefore, Defendants' motion

to dismiss Plaintiffs' conversion claim is denied. Alternatively, Defendants' motion is denied on

the merits.

       "To establish a cause of action to recover damages for conversion, 'the plaintiff must show

legal ownership or an immediate superior right of possession to a specific identifiable thing and

must show that the defendant exercised an unauthorized dominion over the thing in question—to

the exclusion of the plaintiff's right.'" Lapp Insulators LLC v. Gemignani, No. 09-cv-0694, 2011

WL 1198648, *12 (W.D.N.Y. Mar. 9, 2011) (quotation omitted). New York courts have held that

the unauthorized dominion over "[e]lectronic information suffices" to state a claim for

conversion. Clark St. Wine & Spirits v. Emporos Sys. Corp., 754 F. Supp. 2d 474, 484 (E.D.N.Y.

2010); see also Lapp Insulators, 2011 WL 1198648, at *13.

       Plaintiffs allege that Defendants converted Adecco property including the Elmira-Corning

Facebook page, documents stored in Adecco offices, Adecco-issued devices, and Adecco



                                                 30
merchandise. See Dkt. No. 97 at ¶¶ 65, 67, 73, 102, 129, 149, 194-201. Among the many

allegations are that Defendants Gloria, Flint, Rohde, Rodabaugh, and Staffworks allegedly

exercised unlawful dominion of the Adecco Corning Facebook page to the exclusion of Adecco.

See id. at ¶ 199. The complaint also alleges that Defendants Walser, Rodabaugh, Rohde, Gloria,

Flint, and Standford have failed to return Adecco-issued electronic devices. See id. at ¶ 149.

Although Defendants deny these allegations, the Court must accept these allegations as true at this

early stage. See ATSI Commc'ns, Inc., 493 F.3d at 98. Thus, Plaintiffs have plausibly alleged

conversion against Defendants Staffworks, Vitullo, Walser, Rodabaugh, Rohde, Gloria, Flint,

Fravel, and Standford. Accordingly, Defendants' cross-motion to dismiss is denied as to this

claim.

         6. Trademark Infringement and Unfair Competition under the Lanham Act

         Plaintiffs bring their trademark infringement and unfair competition claims pursuant to

Title 15, United States Code, Sections 1114 and 1125. See Dkt. No. 97 at ¶¶ 203-08. To prevail

on a trademark infringement claim pursuant to Sections 1114 and 1125, "a plaintiff must establish

that (1) it has a valid mark that is entitled to protection under the Lanham Act; and that (2) the

defendant used the mark, (3) in commerce, (4) 'in connection with the sale ... or advertising of

goods or services,' ... (5), without the plaintiff's consent." 1-800 Contacts, Inc. v. WhenU.Com,

Inc., 414 F.3d 400, 406–07 (2d Cir. 2005) (citations omitted). "In addition, the plaintiff must

show that defendant's use of that mark 'is likely to cause confusion ... as to the affiliation,

connection, or association of [defendant] with [plaintiff], or as to the origin, sponsorship, or

approval of [the defendant's] goods, services, or commercial activities by [plaintiff].'" Id.

(quoting 15 U.S.C. § 1125(a)(1)(A)) (alterations in original).

                a. "Use in Commerce"



                                                   31
       Before the Court dives into an analysis of the parties' arguments, it is important to

distinguish between two distinct concepts in trademark law: use of a trademark and use as a mark.

See Kelly-Brown v. Winfrey, 717 F.3d 295, 305 (2d Cir. 2013). However, the Second Circuit has

held that the definition of "use of commerce" applies to all claims under the Lanham Act. 7 See id.

(quoting 18 U.S.C. §§ 1114(1)(a), 1125(a)(1)); see also Can't Live Without It, LLC v. ETS

Express, Inc. 287 F. Supp. 3d 400, 414 (S.D.N.Y. 2018) (citing 1-800 Contacts, 414 F.3d at 407).

"'[U]se' [in commerce] must be decided as a threshold matter because, while any number of

activities may be 'in commerce' or create a likelihood of confusion, no such activity is actionable

under the Lanham Act absent the 'use' of a trademark." Kelly-Brown, 717 F.3d at 306 (quoting 1-

800 Contacts, 414 F.3d at 412).

       The Lanham Act provides the following:

               The term "use in commerce" means the bona fide use of a mark in
               the ordinary course of trade, and not made merely to reserve a right
               in a mark. For purposes of this chapter, a mark shall be deemed to
               be in use in commerce –

               ...

                       (2) on services when it is used or displayed in the sale or
                       advertising of services and the services are rendered in
                       commerce, or the services are rendered in more than one
                       State or in the United States and a foreign country and the
                       person rendering the services is engaged in commerce in
                       connection with the services.

15 U.S.C. § 1127.



7
 Plaintiffs argue that the appendix to the Second Circuit's decision in Rescuecom Corp. v. Google
Inc., 526 F.3d 123 (2d Cir. 2009) eliminated the requirement that Plaintiff show use of its mark in
commerce by Defendants. See Dkt. No. 122 at 30. However, the Second Circuit in Rescuecom
included a very clear disclaimer which Plaintiffs seem to ignore: "[t]he discussion in this
Appendix is ... dictum and not a binding opinion of the court." Rescuecom, 562 F.3d at 140.
Thus, the "use in commerce" requirement, as outlined in 1-800 Contacts, remains binding
precedent. See Can't Live Without It, 287 F. Supp. 3d at 415 ("Nevertheless, despite the

                                                 32
       One of the primary arguments in Defendants' motion to dismiss is that Plaintiffs have not

plausibly alleged "use in commerce." See Dkt. No. 115 at 29-31. However, the parties' views of

what it means for a trademark to be "used in commerce" are incongruous. Defendants seem to

argue that Plaintiffs' claim must fail because Plaintiffs have not alleged that Defendants

"'proactively affix[ed], reproduce[d], or displace[d] the trademark at issue.'" See Dkt. No. 115 at

31 (quoting Alzheimer's Found. of Am., Inc. v. Alzheimer's Disease & Related Disorders Ass'n,

Inc., 10 Civ. 3314, 2018 WL 2084168 (S.D.N.Y. May 1, 2018)). However, the Court disagrees

with the interpretation of the court in Alzheimer's Foundation of America. The quote upon which

Defendants rely comes from FragranceNet.com, Inc. v. FragranceX.com, Inc., 493 F. Supp 2d

545, 550 (E.D.N.Y. 2007). The determinative factor in FragranceNet, was that the trademark

was used only in internal data and metatags 8 which were never displayed to consumers. See id.

The court found that because the use was "not communicated to the public, the use does not

indicate source or origin of the mark" and, therefore, does not constitute "use." See id. That is

not the case here. Here, Plaintiffs allege that Defendants displayed Adecco's trademarks via a

Facebook page. See Dkt. No. 97 at ¶ 205. Therefore, the Court disagrees with the application of

the FragranceNet logic to this case. To the extent that Defendants argue that Plaintiff must show

that Defendants took action to re-affix or reproduce Adecco's trademark in order to establish "use

in commerce," the Court disagrees. 9




confusion (in every sense) generated by the competing discussion in 1–800 Contacts and
Rescuecom Corp., the Circuit has not overruled 1–800 Contacts").
8
  "Metatags" refer to "invisible text within websites that search engines use for ranking results."
1-800 Contacts, 414 F. 3d at 411.
9
  Even if Plaintiffs were required to allege that Defendants took affirmative action to re-affix
Plaintiffs' mark, the Court finds that Plaintiffs have plausibly alleged that such action occurred
here. See Dkt. No. 97 at ¶¶ 93, 95-98; Thousand Island Park Corp. v. Welser, 314 F. Supp. 3d
391, 398 (N.D.N.Y. 2018) (citing Van Praagh v. Gratton, 993 F. Supp. 2d 293, 303 (E.D.N.Y.

                                                  33
       On the opposite end of the spectrum, Plaintiffs cite Kelly-Brown v. Winfrey, 717 F.3d 295,

305-06 (2d Cir. 2013), for the proposition that they are not required to show that Defendants used

the mark in any particular way. See Dkt. No. 122 at 30. However, Kelly-Brown, primarily dealt

with the use of a trademark on a good – not in association with services, as is the issue here. See

Kelly-Brown, 717 F.3d at 305-06. Indeed, the Second Circuit noted that, in addressing the "use in

commerce" element, Section 1127 specifically provides that a mark is used "on goods when … it

is placed in any manner on the goods." See id. at 305 (emphasis in original). With respect to

services, Section 1127 provides no such caveat. This distinction leads the Court to believe that

Plaintiffs must show that "'a mark shall be deemed to be in use in commerce ... on services when

it is used or displayed in the sale or advertising of services and the services are rendered in

commerce.'" Rescuecom, 562 F.3d at 128 (quoting 15 U.S.C. § 1127). The court in Kelly-Brown

does, however, specifically state that "in determining whether the plaintiffs have satisfied the 'use

in commerce' requirement, we ask whether the trademark has been displayed to consumers in

connection with a commercial transaction." Kelly-Brown, 717 F.3d at 306. Thus, the Court will

examine whether Defendants used Plaintiffs' mark in connection with a commercial transaction.

       Defendants argue that Plaintiffs' trademark claim must be dismissed because the mark at

issue was never displayed in connection with a commercial transaction. See Dkt. No. 115 at 31.

Plaintiffs argue otherwise. See Dkt. No. 122 at 31-32. In the amended complaint, Plaintiffs

allege that "Defendants' use of Adecco's registered trademark in content that appeared under the

'Fingerlakes Staffing' and 'Staffworks Upstate NY & Northern PA' names – and in conjunction

with staffing services provided in interstate commerce identical or closely related to those

provided by Adecco – created a likelihood of confusion." See Dkt. No. 97 at ¶ 114 (emphasis



2014)) ("[T]he improper use of another's mark in connection with marketing or sales on a social

                                                  34
added). The Court finds that these allegations are sufficient at this early stage. The extent to

which Defendants used Adecco's marks is a factual issue that is better examined after the

completion of discovery.

       Alternatively, the Court finds that Defendants' conduct constitutes "use in commerce"

because it interfered with Adecco's ability to offer its own services. See Planned Parenthood

Fed'n of Am., Inc. v. Bucci, No. 97 Civ. 629, 1997 WL 13313 (finding that the "defendant's use is

commercial because of its effect on plaintiff's activities" and finding that "defendant's

appropriation ... prevents those users from reaching plaintiff and its services and message");

People for Ethical Treatment of Animals v. Doughney, 263 F.3d 359, 365 (4th Cir. 2001) ("To use

[plaintiff's] Mark 'in connection with' goods or services, [defendant] need not have actually sold

or advertised goods or services on the [the allegedly trademark infringing] website. Rather,

[defendant] need only have prevented users from obtaining or using [plaintiff]'s goods or services,

or need only have connected the website to other's goods or services").

               b. Confusion

       Defendants also argue that Plaintiffs do not plausibly allege that any use of the trademark

caused confusion. See Dkt. No. 115 at 31.

       "'[T]he modern test of infringement is whether the defendant's use [is] likely to cause

confusion not just as to source, but also as to sponsorship, affiliation or connection.'" Int'l Info.

Sys. Sec. Certification Consortium v. Sec. Univ., LLC, 823 F.3d 153, 161 (2d Cir. 2016) (quoting

4 McCarthy on Trademarks and Unfair Competition § 23:76 (4th ed.)). To determine whether

there is a likelihood of confusion, the Court applies the eight-factor Polaroid balancing test. Star




media platform can give rise to a viable Lanham Act claim").

                                                   35
Indus., Inc. v. Bacardi & Co., 415 F.3d 373, 384 (2d Cir. 2005) (citing Polaroid Corp. v. Polarad

Electronics Corp., 287 F.2d 492 (2d Cir. 1961)).

                The eight factors are: (1) strength of the trademark; (2) similarity of
                the marks; (3) proximity of the products and their competitiveness
                with one another; (4) evidence that the senior user may "bridge the
                gap" by developing a product for sale in the market of the alleged
                infringer's product; (5) evidence of actual consumer confusion; (6)
                evidence that the imitative mark was adopted in bad faith; (7)
                respective quality of the products; and (8) sophistication of
                consumers in the relevant market.

Id.

        "The likelihood of confusion test is a fact-intensive analysis that ordinarily does not lend

itself to a motion to dismiss." Merck & Co. v. Mediplan Health Consulting, Inc., 425 F. Supp. 2d

402, 412 (S.D.N.Y. 2006) (citing Cooper v. Parsky, 140 F.3d 433, 440 (2d Cir. 1998)).

"However, claims may be dismissed as a matter of law when a court finds that 'the products or

marks are so dissimilar that no question of fact is presented.'" Lopez v. Nike, Inc., No. 20CV905,

2021 WL 128574, *7 (S.D.N.Y. Jan. 14, 2021) (citations omitted). Thus, "Courts are not required

to 'slavishly recite' all Polaroid factors in their analyses, but rather 'need only consider sufficient

factors to reach the ultimate conclusion as to whether or not there is a likelihood of confusion.'"

Id. (quoting Orient Express Trading Co. v. Federated Dep't Stores, Inc., 842 F.2d 650, 654 (2d

Cir. 1988)).

        The Court will not, at this stage, delve into the factual allegations underlying the issue of

confusion because Plaintiffs' allegations are sufficient. Plaintiffs allege that Defendants used the

name "Adecco," a registered trademark, on its Facebook page. See Dkt. No. 97 at ¶ 93. All of the

parties are either staffing companies or their employees, and are fiercely competitive within their

market. See id. at ¶¶ 4, 74, 97. Plaintiff further alleges that actual consumer confusion resulted

from Defendants' use of the mark. See id. at ¶ 106 ("Around the week of June 16, 2020, certain


                                                   36
Adecco associates10 expressed confusion about whether Adecco and the Adecco Corning

Facebook Page were affiliated or associated with 'Fingerlakes Staffing' and/or 'Staffworks Upstate

NY & Northern PA." For instance, during shift check-ins associates would make comments such

as 'Hey did you all change your name' and 'I see that you aren't Adecco anymore'"). Finally,

Plaintiffs allegations are laced with suggestions of bad faith. See id. at ¶ 98 ("Defendants

hijacked Adecco's Adecco Corning Facebook Page to unfairly compete in various ways").

          While the Court expresses no opinion as to the likelihood of success on this claim on a

fully-briefed motion for summary judgment, the allegations are sufficient to survive a motion to

dismiss. Accordingly, Defendants' motion to dismiss Plaintiffs' trademark infringement claim is

denied.

B.        Motion to Consolidate

          Federal Rule of Civil Procedure 42(a) permits consolidation when two or more actions

pending before the Court "involve a common question of law or fact." Fed. R. Civ. P. 42(a).

"Consolidation is appropriate in order to serve the interests of 'judicial economy.'" Jacobs v.

Castillo, 612 F. Supp. 2d 369, 373 (S.D.N.Y. 2009) (citing Johnson v. Celotex Corp., 899 F.2d

1281, 1284 (2d Cir. 1990)). Consolidation under Rule 42(a) is permissive rather than mandatory.

Johnson, 899 F.2d at 1284-85. In considering a motion to consolidate, trial courts retain "broad

discretion to determine whether consolidation is appropriate" in a particular case. Id. The

paramount concern, however, is whether expenses can be saved and efficiency accomplished

without sacrificing justice. Id. at 1285. The party seeking consolidation "bear[s] the burden to



10
  Although the phrase "associate" makes it seem as if the confusion was on the part of Adecco
employees, the term "associate" actually refers to individuals "recruited to work for clients on a
direct-hire basis; or hired by Adecco for temporary placement on a contract basis with clients").
See Dkt. No. 97 at ¶ 18. Adecco acts as a "middle-man" to connect associates and businesses.
See id.

                                                  37
demonstrate that the actions in question share common issues of law or fact." Webb v. Goord,

197 F.R.D. 98, 101 (S.D.N.Y. 2000) (citing In re Repetitive Stress Injury Litigation, 11 F.3d 368,

373 (2d Cir. 1993)).

        Plaintiffs seek consolidation of this action with Staffworks, Inc. et al. v. Adecco USA, Inc.,

et al., No. 6:20-CV-747. See Dkt. No. 107-1. Plaintiffs argue that both actions involve the same

causes of action, defenses, and factual allegations. See id. at 4. Defendants agree that the actions

are factually related, and their only objection is that Court should rule on the motion to dismiss

before consolidating the actions. See Dkt. No. 115 at 32-33. Having now decided the motion to

dismiss, the Court agrees that the actions should be consolidated.

        In the related action, Staffworks, Vitullo, and the Former Employees seek declaratory

relief as to whether the restrictive covenants are enforceable. See Dkt. No. 1-1. In response,

Adecco filed an answer and counterclaims for breach of contract, tortious interference with

contract, tortious interference with business relationships, actual and threatened trade secret

misappropriate, conversion, and trademark infringement. See Dkt. No. 23. The claims and

counterclaims all arise from nearly, if not entirely, identical facts as those at issue in the instant

case. Accordingly, the Court finds that consolidation of the two actions is appropriate.

                                         IV. CONCLUSION

        After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

        ORDERS that Plaintiffs' motion to consolidate is GRANTED; and the Court further

        ORDERS that Defendants' cross-motion to dismiss (Dkt. No. 115) is DENIED; and the

Court further




                                                   38
       ORDERS that Adecco USA, Inc. et al v. Staffworks, Inc. et al, No. 6:20-cv-744 and

Staffworks, Inc. et al v. Adecco USA, Inc., No. 6:20-CV-747 are CONSOLIDATED; and the

Court further

       ORDERS that all pleadings and papers shall be filed with Adecco USA, Inc. et al v.

Staffworks, Inc. et al, No. 6:20-cv-744 and shall henceforth bear the new consolidated caption set

forth by the Court on page 1 of this Order; and the Court further

       ORDERS that the Clerk of the Court shall administratively close Staffworks, Inc. et al v.

Adecco USA, Inc., No. 6:20-CV-747. Any documents filed in the administratively closed case in

the future shall be automatically stricken; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: June 23, 2021
       Albany, New York




                                                 39
